Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on April 19, 2022. Claims 1-11 and 13-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the final rejection is withdrawn. 

Reasons for allowance
4.	Claims 1-11 and 13-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Pietrobon et al, "An Algorithm for Road Closure Detection from Vehicle Probe Data", ACM TRANSACTIONS ON SPATIAL ALGORITHMS AND SYSTEMS, ACM, 2 PENN PLAZA, SUITE 701 NEW YORK NY 10121-0701 USA, vol. 5, no. 2, 25 July 2019 (2019-07-25), pages 1-13, XP058439520, ISSN: 2374-0353, DOI: 10.1145/3325912, in view of Mubarek et al. US 2020/0111357, hereinafter referred to as Pietrobon and Mubarek, respectively.

6.	Regarding independent claim 1, Pietrobon discloses a method comprising: determining a drop in an expected vehicle volume in a geographic area over a time epoch, wherein the expected vehicle volume represents an expected number of unique vehicles traveling in the geographic area over the time epoch, and wherein the unique vehicles traveling in the geographic area include sensors for capturing probe data for performing of an automatic road closure detection.

7.	Peng teaches determining a time window comprising at least the time epoch; performing the automatic road closure detection on the road segment using the time window.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

computing an adjusted expected vehicle volume for a road segment in the geographic area based on the drop and a historical expected vehicle volume for the road segment over the time epoch; determining a time window comprising at least the time epoch; performing the automatic road closure detection on the road segment using the time window; and map matching, in real-time, the probe data with the road segment in a geographic database.

9.	Claims 2-11 depend from claim 1 and are therefore allowable.

10.	Claims 13 and 18 contain similar limitations of claim 1 so they are allowed for similar reasons.
11.	Claims 14-17 and 19-20 depend from claims 13 and 18 respectively, and therefore include the same limitations as claims 13 and 18, so they are allowed for the same reasons.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665